DETAILED ACTION
1.	This non-final Office action considers claims 21-22 and 30-31 and is in response to the applicant’s 06/11/ 2021 amendment and response. Applicant amended claims 21 and 30. Claims 1-20, 23-29, and 32- 39 were previously cancelled. Thus, claims 21-22 and 30-31 are currently pending. 
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,860,811 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Rejections - 35 U.S.C. § 251 – Impermissible Recapture
3.	With respect to the rejection of claims 21-22, and 30-31 under 35 U.S.C. § 251, as being an improper recapture of the surrendered subject matter, Applicant referring to the examiners non-final Office action dated 03/11/2021 at p. 4, arguing that the examiner’s conclusion with regard to this question rest on a finding that claim 21 of this reissue application and claim 1 in the ‘811 patent are directed to the same invention, but in different wording. Applicant then providing a claim chart comparing cancelled claim 1 of the ‘811 underlying patent and new claim 211 in this reissue application providing comments weighing against the examiner’s finding. The claim chart provided by Applicant is depicted as following:


Claim 1 of lhe patent (Col. 1)
Claim 21 of the patent (Col. 2)
Applicant Comments (Col. 3)
(Row 1)
A computer-based
recommendation method
comprising:
A computer-based
recommendation method
comprising:


(Row 2)  


Applicant docs not adopt the
position taken by the Examiner
that these elements differ only
"in their wording”
(Row 3)
generating a recommendation
for delivery to the first user
based, at least in part, on the
affinity vector of the first user
and the similarity metric; and
generating an adaptive
recommendation in a context
of a current system navigation
using the user interface, a
current access using the user
Applicant does not adopt the
position taken by the Examiner
that these elements differ only
"in their wording"



interface, or a current activity
using the user interface, the
generating the adaptive
recommendation to help the
user navigate through the
adaptive system based, at least
in part, on the applying the
adaptive recommendation
function.

(Row 4)
generating an explanation for
the recommendation
comprising one or more
phrases, wherein the selection
of the one or more phrases is
based, at least in part, on a
plurality of user behaviors.

Even if every other clement in
the two claims differed “only
in their wording" as argued by
the Examiner, at least this
element is different. Whereas
patented claim 1 requires the
additional step of “generating
an explanation for the
recommendation" (i.e. why the
object was recommended).
claim 21 does not require the
additional step of “generating
an explanation for the
recommendation"



	Examiner respectfully disagrees with the Applicant’s finding for several reasons. First, with respect to the statement at Row 2 (Col. 3) that, “[A]pplicant does not adopt the position taken by the Examiner that these elements differ only “in their wording”” The examiner agrees with the Applicant that claim 1 in the underlying patent and claim 21 are not directed to the “same invention, but in different wording,” however, claim 21 is not drawn to overlooked aspect because, claim 21 does not have different embodiment. 

The MPEP in 1412.02 states:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three-step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) First, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 
In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test. 
In the instant reissue application, Examiner notes that during the prosecution of the 12/139,486 application (the ‘486 application), the Examiner on 07/30/2010 issued a non-final Office action in which he rejected claims 1-14 as being anticipated by Renshaw (U.S. Patent No. 7,571,183).  Examiner also indicated that claims 15-20 are allowable.
Applicant on 10/02/2010, in his response to the Examiner’s non-final Office action amended the independent claims 1 and argued that;
“... generating an explanation for the recommendation comprising one or more phrases, wherein the selection of the one or more phrases is based, at least in part, on a plurality of user behaviors and in accordance with a computer-implemented syntactical structure."

The cited art, Renshaw et al (USPN 7,571,183 B2), does not teach this claim element, and hence Renshaw et al does not anticipate the applicants' amended claims 1 and 8, and the associated dependent claims.” [Emphasis added] (‘486 Appl., Remarks dated 10/02/2010, at pg. 2) 

The Examiner on 11/08/2010 was convinced by the Applicant argument and indicated that the claims 1-20 were allowable. It is clear that the Examiner issued the ‘486 application because of the limitation related to; “…generating an explanation for the recommendation comprising one or more phrases, wherein the selection of the one or more phrases is based, at least in part, on a plurality of user behaviors and in accordance with a computer-implemented syntactical structure.”  Here however, claim 21 is broadened because, the limitation related to the “generating an explanation for the recommendation… syntactical structure.”  is entirely eliminated. As such, step (1) is satisfied.
With respect to the second step of recapture determination and the question that whether applicant surrendered any subject matter MPEP states:
“[i]t is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” (Id., at 1412.02, II.B.1.)  
above) are surrendered subject matter and, thus, step (2) is satisfied.
With respect to the third step of the recapture determination and the question that whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule, MPEP states:
“In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.” (Id., at 1412.02, II.C.)

The MPEP further states in part:
1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 may be proper.

(2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:

It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.

In the present situation, in the reissue claims, the “SGL” is entirely eliminated and no new limitation related to the “SGL” is added therefore, step (3) is satisfied.  
overlooked aspect” states in part,
“Reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation (element C, in the example given) without a related replacement limitation will be barred by the recapture rule even though there is narrowing of the claims by adding limitation(s) not related to the surrendered subject matter. As stated in the decision of In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165, if the reissue claim is broader in an aspect germane to a prior art rejection, but narrower in another aspect completely unrelated to the rejection (e.g., fails to materially narrow the claim relative to the surrendered subject matter), the recapture rule bars the claim. Pannu, 258 F.3d 1366, 59 USPQ2d 1597, provides a fact situation in which this scenario was held to be recapture.” 

(Id. MPEP at 1412.02 (III.)(B.)(1.))    

	In the present situation, Applicant in this reissue application entirely omitted the “SGL” without a related replacement limitation and as such, the overlooked aspect does not apply in here.   
	Additionally with respect to overlooked aspect the MPEP state in part,
“Claims to separate inventions/embodiments/species that were not claimed in the original application prosecution (i.e., "overlooked aspects") are not a part of a recapture analysis. For this reason, none of the examples below involve amending claims to add overlooked aspects. See MPEP § 1412.01, subsection II, for more information on overlooked aspects.” (Id. 1412.02) 

	Applicant is arguing that the claim is directed to a separate invention, however, examiner notes that there is no separate embodiment for the claim 21 in this reissue application, and Applicant has not provided any explanation for a different embodiment for “an adaptive recommendation” method/system without “generating an explanation for the recommendation …a computer-implemented syntactical structure.”  
	

“Also, the Examiner may not realize this, but the Examiner already considered whether the two claims are directed to the same invention (only in different wording) or not, since the Examiner did not assert any statutory double patenting rejection of claim 21 over patented claim 1 (the Applicant agrees with the Examiner’s conclusion to not assert any statutory double patenting rejection of claim 21 since the Examiner found that it is not directed to the same invention, only in different wording, than the patented claim).”   
	
Id., Remarks at 9. 
	Once again, the examiner agrees with the Applicant that claim 1 in the underlying patent and claim 21 are not directed to the “same invention , but in different wording,” however, claim 21 is not drawn to overlooked aspect because claim 21 does not have different embodiment. 
 
35 U.S.C. § 103(a) - Obviousness Rejections  
4.	In response to the rejection of claims under 35 USC 103(a) as being obvious over Bentolila in view of Hosea, Applicant amended independent claims 21, and 30 to include features related to “storing the user behavior … and relationships between the content objects, the content objects representing … n-dimensional space and corresponding to the relationship, respectively;” and other features related to “relationship” such as “wherein each content object … representing the relationships between the content objects;” (Id., the amendment)  
The Applicant argues that;
“recommendations are primarily programming content. The Examiner pointed out on page 11 of the Office Action that Bentolila teaches “the programming can be entertainment or advertising, audio, video, graphics, or any multi-media content.” However, this does not on its face disclose, expressly or otherwise, “a content network comprising content objects and relationships between the content objects, the content objects representing items of audio content or multimedia ...” Therefore, it follows logically that Bentolila also does not disclose, expressly or otherwise, ...wherein each content object comprises meta information of the user behavior information and relationship information representing the relationships between the [representations of audio content or multimedia .. .wherein the relationship information is based, at least vector of the vectors, the first vector associated with the corresponding content object and the second vector associated with the one of the other content objects…” [Emphasis in original] 
(Remarks at, 9) 
However, as set forth in the rejection of claims infra, even though the Bentolila’s focus is on TV usage behavior, however Bentolila specifically teaches that the programming can be multimedia content. (See Bentolila at 37:43-45) As to the latest amended limitation, “storing user behavior information in a content network comprising content objects and relationship between the content object,” and “wherein each content object comprises meta information … and relationship information representing the relationship between the content objects,” the reference of Linden (added in the rejection of claims) teaches this amended limitations. See for example, Linden teaches,
“In accordance with one aspect of the invention, the mappings of items to similar items ("item-to-item mappings") are generated periodically, such as once per week, by an off-line process which identifies correlations between known interests of users in particular items. For example, in the embodiment described in detail below, the mappings are generating by periodically analyzing user purchase histories to identify correlations between purchases of items.” 

(Id., Linden at, 2:57-65) 
The “item-to-item mappings” and “identify[ing] correlation between purchases of items” is interpreted as storing relationship between the content objects. See also Linden teaching of similar items list 64 and the information about user’s affinity for the corresponding items of known interest at, 11:4-10.   
Additionally, Linden further teaches about relationship information “representing the relationship between the content objects” in the context of meta information of user behavior, See for example Linden teaches about “meta data” such as “book tile”, :”music title” and “video Id., at 5:16-30), he also teaches the relationship between the content object. (Id., at 9:53-62, teaches similar item table 60 using product ID).

Applicant with respect to Hosea contends that, Hosea, does not disclose, “Hosea does not disclose, expressly or otherwise, what is missing from Bentolila, namely
“a content network comprising content objects and relationships between the content objects, the content objects representing items of audio content or multimedia ..Furthermore, regarding the material relied upon on page 12 of the Office Action, namely:”
 The examiner disagrees with Applicant’s contention. Applicant is arguing the references individually. One cannot show nonobviousness by attacking the references individually where the rejections are based on combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth in the rejection of claims Hosea is used to show the limitation, “content object associated with vectors,” and “the vectors represented in an n-dimensional space.” (See the non-final Office action dated 03/11/2021 at pp. 13-14) 
With respect to the limitation argued by the Applicant, as set forth above, Bentolila teaches the limitation “storing the user behavior information in a content network comprising content objects representing items of audio or multimedia.” (Id., at 7:62-8:4, 11:65-12:22, and at 14:4-7, teaches behavioral database and specifying the quality of database entry. At col. 7:8-4 teaches that over time a relational knowledge base and behavioral DB is created. With respect to the n-dimensional, Hosea teaches about the clustering algorithm, which is used to find profile with content object associated with vectors, and the vectors representing in an n-dimensional    space. (Id., Hosea at 10:65-11:4) As stated in the rejection of claims, using n-dimensional vector Hosea (U.S. Pat. No. 7,979,880). See for example, Hosea teaches,
“clustering algorithm can be used to find profiles that are similar to the profile of the current user. In judging the similarity between profiles, the confidence measures are ignored and the profiles are treated as n dimensional ratings vectors. A simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.”  
(Hosea at, 10:65 – 11:21) 

As to the newly amended limitation argued by the Applicant, as set forth above, Linden discloses, storing relationship between the content object. (See Linden, at 2:57-65 describing an “item-to-item mappings” and “identify[ing] correlation between purchases of items” is interpreted as storing relationship between the content objects.         
 Applicant points to the material relied upon at pg. 12 of the Office action and contends that, “[T]his material does not disclose, expressly or otherwise, at least “…wherein each content object comprises meta information of the user behavior information and relationship information representing the relationships between the [representations of audio content or multimedia ...wherein the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first vector of the vectors and a second vector of the vectors, the first vector associated with the corresponding content object and the second vector associated with the one of the other content objects...” 
Examiner respectfully disagrees with the Applicant’s contentions. The combination of Bentolila, Hosea and Linden teaches this limitation as responded in response to the Applicant’s arguments above and presented in the rejection of claims in this Office action. See the rejection of claim 30 infra.     

Claim Rejections 35 USC § 251 - Impermissible Recapture
5.	Claims 21-22, and 30-31 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue, which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application. 
	What is being broadened in this reissue application is related to the surrendered subject matter, i.e., “generating an explanation for the recommendation comprising one or more phrases, wherein the selection of the one or more phrases is based, at least in part, on a plurality of user behaviors and in accordance with a computer-implemented syntactical structure," the amended claim subject matter added during prosecution of the ‘486 application. As set forth above, the claims in this reissue application are not directed to separate invention or separate embodiment in the disclosure. Additionally, introducing new claims 23-26 and 32-35 (now cancelled) directed to generating explanation of the adaptive recommendation which are now cancelled, is another evidence that shows independent claims 21, and 30 have the different scope but are not supported by a different embodiment than that of the original claims 1-20.
	For the reasons explained in the non-final Office action dated 03/11/2021, and for the reasons explained in response to the applicant’s arguments above, claims 21-22, and 30-31 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter.
 
Reissue Oath or Declaration
6.	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error, which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. (See 37 CFR 1.175 and MPEP § 1414)
	In response to the rejection of claims under 35 U.S.C. § 251 as being based on a defective oath declaration presented in the final Office action dated 6/16/2020, Applicant does not present any rebuttal argument. As set forth in the final Office action, the examiner notes that a new declaration was filed on 08/29/2019. The new declaration is considered defective because, the error identified in the new declaration is already corrected in the parent reissue application 13/727,380 (the “380” application) See for example new claim 21 in the parent reissue does not recite, “generating an explanation for the recommendation comprising one or more phrases, wherein the selection of the one or more phrases is based, at least in part, on a plurality of user behaviors.” 

MPEP also states in part:
“it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” [Emphasis added] 1414.II (B.)

The MPEP further states in part,
“Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”

	In the present situation, Applicant has failed to provide a statement in the declaration as to the error, with reference to a specific claim and specific claim language. Additionally Applicant has failed to provide a statement in the declaration as to how the error renders the original patent to be wholly or partly inoperative or invalid. [Emphasis added]

Claim Rejections - 35 U.S.C. 251
7.	Claim 21-22 and 30-31 are rejected under 35 U.S.C. 251, as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the oath/declaration is set forth in the discussion above in this Office action.

8.	Claims 21-22 and 30-31 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure “a method for implementing an adaptive recommendation” without “generating an explanation for the .recommendation comprising one or more phrases, wherein the selection of the one or more phrases is based, at least in part, on a plurality of user behaviors.” 
The Title and the Abstract of the invention, are directed to “a method for implementing an adaptive recommendation” with explanation. (Id. see the title “Adaptive Recommendation Explanation, and see Abs. “A method and system for generating adaptive explanations for associated recommendations is disclosed.” The specification of the ‘811 patent in explaining various embodiment of the invention, discloses, “[A] method and system for generating adaptive explanations for associated recommendations is disclosed.” (Id., at 2:46-50) Later the specification teaches, “These adaptive communications 250c may include adaptive recommendations 250 or associated explanations for the recommendations.” (Id., at 9:37-39) The specification further dedicate a whole section related to a “Recommendation Generation Explanation” (Id.,, at 22:10 – 23:15)
The point is that, the specification makes clear that in various embodiment, recommendation is delivered with the corresponding explanation of why the object was recommended. (Id., see the identified section above)
. 
US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):
	
    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. Patentee and its expert argued that a person of ordinary skill in the art would understand that the invention included embodiments both with and without arbors. Id. at 6. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by including claims that did not require arbors. Id. at 10. Similarly, the patent here does not clearly and unequivocally disclose any embodiment does not require “generating an explanation of the recommendation. 
generating an explanation for the recommendation comprising …, on a plurality of user behaviors.” 

 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claim(s) 21, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bentolila (U.S., Pat. No. 8,495,680) in view of Hosea (U.S. Pat. No. 7,979,880) further in view of Linden (U.S. Pat. No. 6,266,649).
	
Regarding claim 21:
A method for implementing an adaptive recommendation system for audio content or multimedia, the method comprising (See Bentolila Title, Abs., and col. 5:20-35, teaches that the present invention is directed to “behavioral model and automatic programming recommendations.” Bentolila teaches that, “[t]he goal of the PresAgent is to build a programming guide for a virtual channel whose programming comes from programs locally stored by the TASAgent. The programming can be entertainment or advertising, audio, video, graphics, or any multi-media content.” As such, the architecture of Bentolila is designed for TV programming as well as multimedia content). [Emphasis added]

Examiner’s note: With respect to the limitation, that the recommendation system is for audio content or multimedia, Bentolila teaches that the system is suitable to build programming model for advertising wherein the programming can be entertainment or advertising, audio, video, graphics, or any multi-media content. Id., at col. 37:40-45):
 
receiving user behavior information by tracking user interactions with a user interface of an adaptive recommendation system (Id., Bentolila at col. 6:15-36 and the user’s behavioral information such as channel surfing and user’s program selection corresponding to receiving user’s behavior information);  
 
Examiner’s Note: the limitation “by tracking user interactions with a user interface” is thought by Bentolila, because he discloses that tracking user interaction by using click sequences on a remote control device (Examiner interpreting click sequences on a remote ) See Bentolila further discloses that, the query interfacing are readily practical to interface with the BMQengine (Id., at 15:30-47), that is interpreted by the examiner as tracking user interaction with a user interface. Even if the Applicant does not agrees with the Examiner’s interpretation and argues that Bentolila fails to teach this limitation, Hosea, which is used for teaching of content object associated with vectors and the vectors represented in an n-dimensional space, explicitly teaches a user interface in the form of a set-top box or a graphical user interface (GUI) on the display unit to make programing selection and access to Internet (See, Hosea at 5:7-10) The GUI is supported by the operating system and allows the user to use a point and click method of input. [Emphasis added] 
    
Reasons to Combine Bentolila with Hosea
	It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use model of Bentolila (which is user for TV user profile) in other area of commerce by using a computer (such as computer 10 in Hosea with a user interface), to access Internet, for the reason to be able to achieve user behavioral profiling and finding user’s content preferences for targeted advertising and improving the efficiency of the advertisement. (Bentolila at 5:18-35) A person of ordinary skill in the art would have had ample motivation to perform this modification because, this would increase the efficiency of TV programming and target advertising in a much broader sense, of the Internet advertisement. 

storing the user behavior information in a content network comprising content objects and relationship between the content objects, the content objects representing items of audio content or multimedia, respectively, the content objects associated with vectors, respectively, the vectors represented in an n-dimensional space and corresponding to the relationship respectively;  

See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, teaches behavioral database and specifying the quality of database entry which is interpreted as storing behavior information in a content network comprising content object. At col. 7:8-4 teaches that over time a relational knowledge base and behavioral DB is created. With respect to the amended limitation that the “storing … and relationship between the content objects, and content object representing items … and n-dimensional space and corresponding to the relationship respectively;” the reference of Linden (added in the rejection of claims) teaches this amended limitations. See for example, Linden teaches,
“In accordance with one aspect of the invention, the mappings of items to similar items ("item-to-item mappings") are generated periodically, such as once per week, by an off-line process which identifies correlations between known interests of users in particular items. For example, in the embodiment described in detail below, the mappings are generating by periodically analyzing user purchase histories to identify correlations between purchases of items.” 

(Id., Linden at, 2:57-65) 
The “item-to-item mappings” and “identify[ing] correlation between purchases of items” is interpreted as storing not only the behavioral information but also the relationship between the content objects. See also Linden at 11;4-10, teaching of similar items list 64 and the information about user’s affinity for the corresponding items of known interest.   
Additionally, Linden further teaches about relationship information “representing the relationship between the content objects” in the context of meta information of user behavior, See for example Linden teaches about “meta data” such as “book tile”, :”music title” and “video Id., at 5:16-30), he also teaches the relationship between the content object. (Id., at 9:53-62, teaches similar item table 60 using product ID).

Reasons to Combine Bentolila, Hosea with Linden
	Bentolila teaches the storing of behavioral information and content object including multimedia objects See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, and Linden teaches storing content object including the relationship information between the content object (Id., at 9:53-62, teaches similar item table 60 using product ID), as set forth above. It would have been obvious for a person of ordinary skill in the art to store the behavioral information including the relationship between the content object along with the behavioral information because, it would be a simple substitution of one known element for another known element to obtain a predictable result. See, in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art, “ID. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”Id. at 415-16, 82 USPQ2d at 1395. A person of ordinary skill in the art would have been motivated to do this substitution for the reason to store the relationship between the content objects in addition to user behavior information to have a more accurate representation of the similarities and provide more accurate recommendation for the user for advertisement in TV programming and channel surfing and user’s program selection corresponding to receiving user’s behavior information.    

content object associated with vectors,” and “the vectors represented in an n-dimensional space” Bentolila at 17:40-43, teaches of a data table of row and column vectors, and at 17:43-58 teaches multi-dimensional modeling where the vectors are in a multidimensional  space.
To the extent that the Applicant argues that Bentolila fails to teach this limitation, the newly found reference Hosea teaches this limitation. See for example, Hosea teaches that, 
“A clustering algorithm can be used to find profiles that are similar to the profile of the current user. In judging the similarity between profiles, the confidence measures are ignored and the profiles are treated as n dimensional ratings vectors. A simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (See Hosea, at 10:65 – 11:4) [Emphasis added]  
Using clustering algorithm to find profile with content object associated with the vectors, and the vectors representing in an n-dimensional space was well known in the art, at the time of invention as evidenced by Hosea. (Id.)  
Reasons to combine Bentolila, Linden and Hosea 
 It would have been obvious for a person of ordinary skill in the art to modify Bentolila’s disclosing a targeted advertising based on clustering of user profile that best target individual user advertising category group, (Bentolila at 5:17-35) with the n dimensional raring vectors of Hosea (Id., at 10:65 – 11”6) [Emphasis added], because this would increase the efficiency of TV programming and target advertising of Bentolila in a much broader sense, of the Internet advertisement, by using multi-dimensional rating vector algorithm of Hosea to increase confidence by increasing the degree of the user’s affinity and increase the efficiency of the system. (See, Hosea at 10:40-47) 

wherein each content object comprises meta information of the user behavior information and relationship information representing the relationship between content objects.  (Bentolila at, col. 11:65 - col. 12:22, teaches that the time watched and time surfing and non-surfing by the user corresponds to meta information. At col. 30:6-14 teaches of metadata in each advertisement); Linden also teaches this limitation (See Linden teaches relationship information “representing the relationship between the content objects” in the context of meta information of user behavior, See for example Linden teaches about “meta data” such as “book tile”, ”music title” and “video title” (Id., at 5:16-30), he also teaches the relationship between the content object. (Id., at 9:53-62, teaches similar item table 60 using product ID).

wherein the relationship information represents a degree to which the corresponding content object is related to one of the other content objects, 
Hosea also teaches this limitation at 11:4-6 teaches that, “[T]hen, the weighted average of all of the profiles in the collection is calculated to get an ideal profile for comparing to the subject user profile.” Hosea also at 1:66 – 2:6, as user based on the content-associated profile information correlated with the user-requested content information. See also Hosea at 10:65 – 11:1 that teaches, finding profiles that are similar to the profile of other users.)
Applicant has amended the claim and changed the broad language “relationship information representing a degree to which the corresponding content object is related to one of the other content object” to the “relationship between the content object” stored in the content network.  
Linden also teaches this limitation. See for example Linden teaches that in the mappings of items to similar items ("item-to-item mappings"), “[T]he similarity between two items is preferably measured by determining the number of users that have an interest in both items e.g., items A and B are highly similar because a relatively large portion of the users that bought one of the items also bought the other item).” (Linden at, 2:65 – 3:3) The larger the number, the greater degree of corresponding one object to another. [Emphasis added] 

wherein the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first vector of the vectors and a second vector of the vectors, the first vector associated with the corresponding content object and the second vector associated with the one of the other content objects; 
While, Bentolila at, col. 30:60 – col 31:4 teaches how to calculate rating for related objects such as movies and calculating the scores for each different user, which corresponds to relationship indicator expressing a degree to which one of the related content objects belong to one or more of the fuzzy sets, respectively2, he fails to explicitly teach that the relationship information is based, … and the second vector associated with the one of the other content objects.
However, as set forth above Hosea teaches that profiles are treated as n dimensional ratings vectors and further teaches, this limitation by stating that,  “[A] simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (Id., at 10:65 – 11:4) [Emphasis added]  
As set forth above, Linden teaches that in the mappings of items to similar items ("item-to-item mappings"), “[T]he similarity between two items is preferably measured by determining the e.g., items A and B are highly similar because a relatively large portion of the users that bought one of the items also bought the other item).” (Linden at, 2:65 – 3:3) each item (say A or B) can be considered as vector in the n-dimensional vector space taught by Hosea ((See, Hosea at 10:40-47 and at 10:65 – 11”6), and the distance between first vector and the second vector is the number of similar item in  A and/or B. 

Reasons to Combine Bentolila, Hosea with Linden
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify/program the adapted recommendation system of Bentolila by incorporating the clustering algorithm and deriving similarity between vectors associated with the content object in an n-dimensional space method of Hosea as described above (Id.,) and the “item-to- item” mapping method of Linden for the reason that it would be a simple substitution of one known element for another known element to obtain a predictable result. See, in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art, “Id. at 415, 82 USPQ2d at 1395. A person of ordinary skill in the art would have been motivated to use the modify Bentolila with the clustering algorithm of Hosea and the relationship content object method of Linden in order to increase the confidence measure for each user and calculate the ideal profile. (Hosea at 11:4-21) 
A person of ordinary skill in the art have ample motivation to do this modification for the reason that it provides recommendations that are associated with similar contents, or similar product and/or advertisement. The combination more efficient and has cost benefits, because it 

applying an adaptive recommendation function to identify usage behavior of the user based, at least in part on the relationship information (Bentolila, at col. 3:27-33 teaches that the system is based on probability density function. At col. 7:56-61 teaches that the system is based on a relational knowledge base, at 26, line 47-61 and Fig. 9, teaches the interpretation of the ADS targeting metadata. Hosea  too, at col. 13:7-22 and Fig. 2 and Fig. 6, discloses that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.”): and

generating an adaptive recommendation in a context of a current system navigation [, access, or activity] using the user interface, or a current activity using the user interface, the generating the adaptive recommendation to help the user navigate through the adaptive system based, at least in part, on the applying the adaptive recommendation function. 

Bentolila at col. 5:18-35 teaches that the TV user’s usage and preferences, that provides behavioral modules for user preference. At col. 19:28-46, teaches that the system provides viewer’s preferred programming order. At col. 20:45-61 teaches the depth of programming predictions presented to the users. 
Hosea also teaches this limitation. He teaches that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.” The recommendation is based on current system navigation, using the user interface or the current activity using the user interface by using the adaptive recommendation function. 
See, Hosea further teaches:
“The embodiment described below is for recommending television programs using iTV, although a similar procedure may be used to generate recommended Web sites or other content within the scope of the invention. In an iTV embodiment, recommendations may be generated whenever the user requests one through the iTV graphical user interface, typically a programming guide. The request is generally made through the use of an input device such as a remote control or a keyboard. Alternatively, recommendations may be automatically generated when the user selects the programming guide with the remote control. In some cases the guide automatically appears when the user turns on the television set. In either embodiment, the recommendation request may be sent to the set top box and the iTV client application layer 20 may forward the request to the matcher component 24 of the client 10.” 
(Hosea at, 13:56 – 14:5) [Emphasis added]

Regarding claim 30:
A system including a computer and a computer-readable memory having instructions stored thereon that, in response to execution by the computer, cause the computer to perform operations comprising: (See Bentolila at, Title, Abs., and col. 3:20-23 a machine-readable medium having stored thereon a plurality of processor-executable instructions for implementing a function of the adaptive recommendation system disclosed):
capturing user behavior information by tracking user interactions with a user interface of an adaptive recommendation system (Id., at col. 6:15-36 and the user’s behavioral information such as channel surfing and user’s program selection corresponding to receiving user’s behavior information);  
Examiner’s Note: the limitation “by tracking user interactions with a user interface” is thought by Bentolila disclosing that tracking user interaction by using click sequences on a remote control device (Examiner interpreting click sequences on a remote control as user interaction with a user interface) See Bentolila further discloses that, the query interfacing are readily practical to interface with the BMQengine (Id., at 15:30-47), which is interpreted by the examiner as tracking user interaction with a user interface. Even if  Applicant does not agrees with the Examiner’s interpretation and argues that Bentolila fails to teach this limitation, Hosea, which is used for teaching of content object associated with vectors, the vectors represented in an n-dimensional space, explicitly teaches a user interface in the form of a set-top box or a graphical user interface (GUI) on the display unit to make programing selection and access to Internet (Id., Hosea at 5:7-10) The GUI is supported by the operating system and allows the user to use a point and click method of input. 
    
Examiner’s Note: the limitation “by tracking user interactions with a user interface” is thought by Bentolila, because he discloses that tracking user interaction by using click sequences on a remote control device (Examiner interpreting click sequences on a remote control as user interaction with a user interface) See Bentolila further discloses that, the query interfacing are readily practical to interface with the BMQengine (Id., at 15:30-47), that is interpreted by the examiner as tracking user interaction with a user interface. Even if the Applicant does not agrees with the Examiner’s interpretation and argues that Bentolila fails to teach this limitation, Hosea, which is used for teaching of content object associated with vectors and the vectors represented in an n-dimensional space, explicitly teaches a user interface in the form of a set-top box or a graphical user interface (GUI) on the display unit to make programing selection and access to Internet (See, Hosea at 5:7-10) The GUI is supported by the operating system and allows the user to use a point and click method of input. 
 
Reasons to Combine Bentolila with Hosea
	It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use model of Bentolila (which is user for TV user profile) in other area of commerce by using a computer (such as computer 10 in Hosea with a user interface), to access Internet, for the reason to be able to achieve user behavioral profiling and finding user’s content preferences for targeted advertising and improving the efficiency of the advertisement. (Bentolila at 5:18-35) A person of ordinary skill in the art would have had ample motivation to perform this modification because, this would increase the efficiency of TV programming and target advertising in a much broader sense, of the Internet advertisement. 
 
storing the user behavior information in a content network comprising content objects and relationship between the content objects, the content objects representing items of audio content or multimedia, respectively, the content objects associated with vectors, respectively, the vectors represented in an n-dimensional space;
 
See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, teaches behavioral database and specifying the quality of database entry which is interpreted as storing behavior information in a content network comprising content object. At col. 7:8-4 teaches that over time a relational knowledge base and behavioral DB is created. With respect to the amended limitation that the “storing … and relationship between the content objects, and content object representing items … and n-dimensional space and corresponding to the relationship respectively;” the reference of Linden (added in the rejection of claims) teaches this amended limitations. See for example, Linden teaches,
“In accordance with one aspect of the invention, the mappings of items to similar items ("item-to-item mappings") are generated periodically, such as once per week, by an off-line process which identifies correlations between known interests of users in particular items. For example, in the embodiment described in detail below, the mappings are generating by periodically analyzing user purchase histories to identify correlations between purchases of items.” 

(Id., Linden at, 2:57-65) 
The “item-to-item mappings” and “identify[ing] correlation between purchases of items” is interpreted as storing not only the behavioral information but also the relationship between the content objects. See also Linden at 11;4-10, teaching of similar items list 64 and the information about user’s affinity for the corresponding items of known interest.   
Additionally, Linden further teaches about relationship information “representing the relationship between the content objects” in the context of meta information of user behavior, See for example Linden teaches about “meta data” such as “book tile”, :”music title” and “video title” (Id., at 5:16-30), he also teaches the relationship between the content object. (Id., at 9:53-62, teaches similar item table 60 using product ID).

Reasons to Combine Bentolila, Hosea with Linden
	Bentolila teaches the storing of behavioral information and content object including multimedia objects See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, and Linden teaches storing content object including the relationship information between the content object (Id., at 9:53-62, teaches similar item table 60 using product ID), as set forth above. It would have been obvious for a person of ordinary skill in the art to store the behavioral information including the relationship between the content object along with the behavioral KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. "Id. at 415-16, 82 USPQ2d at 1395. A person of ordinary skill in the art would have been motivated to do this substitution for the reason to store the relationship between the content objects in addition to user behavior information to have a more accurate representation of the similarities and provide more accurate recommendation for the user for advertisement in TV programming and channel surfing and user’s program selection corresponding to receiving user’s behavior information.    

With respect to the amended limitation “content object associated with vectors,” and “the vectors represented in an n-dimensional space” Bentolila at 17:40-43, teaches of a data table of row and column vectors, and at 17:43-58 teaches multi-dimensional modeling where the vectors are in a multidimensional  space.
To the extent that the Applicant argues that Bentolila fails to teach this limitation, the newly found reference Hosea teaches this limitation. See for example, Hosea teaches that, 
“A clustering algorithm can be used to find profiles that are similar to the profile of the current user. In judging the similarity between profiles, the confidence measures are ignored and the profiles are treated as n dimensional ratings vectors. A simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (See Hosea, at 10:65 – 11:4) [Emphasis added]  
vectors representing in an n-dimensional space was well known in the art, at the time of invention as evidenced by Hosea. (Id.)  
Reasons to combine Bentolila, Linden and Hosea 
 It would have been obvious for a person of ordinary skill in the art to modify Bentolila’s disclosing a targeted advertising based on clustering of user profile that best target individual user advertising category group, (Bentolila at 5:17-35) with the n dimensional raring vectors of Hosea (Id., at 10:65 – 11”6) [Emphasis added], because this would increase the efficiency of TV programming and target advertising of Bentolila in a much broader sense, of the Internet advertisement, by using multi-dimensional rating vector algorithm of Hosea to increase confidence by increasing the degree of the user’s affinity and increase the efficiency of the system. (See, Hosea at 10:40-47) 

wherein each content object comprises meta information of the user behavior information and relationship information representing the relationship between content objects.  (Bentolila at, col. 11:65 - col. 12:22, teaches that the time watched and time surfing and non-surfing by the user corresponds to meta information. At col. 30:6-14 teaches of metadata in each advertisement); Linden also teaches this limitation (See Linden teaches relationship information “representing the relationship between the content objects” in the context of meta information of user behavior, See for example Linden teaches about “meta data” such as “book tile”, ”music title” and “video title” (Id., at 5:16-30), he also teaches the relationship between the content object. (Id., at 9:53-62, teaches similar item table 60 using product ID).

wherein the relationship information represents a degree to which the corresponding content object is related to one of the other content objects, 
Hosea also teaches this limitation at 11:4-6 teaches that, “[T]hen, the weighted average of all of the profiles in the collection is calculated to get an ideal profile for comparing to the subject user profile.” Hosea also at 1:66 – 2:6, as user based on the content-associated profile information correlated with the user-requested content information. See also Hosea at 10:65 – 11:1 that teaches, finding profiles that are similar to the profile of other users.)
Applicant has amended the claim and changed the broad language “relationship information representing a degree to which the corresponding content object is related to one of the other content object” to the “relationship between the content object” stored in the content network.  
Linden also teaches this limitation. See for example Linden teaches that in the mappings of items to similar items ("item-to-item mappings"), “[T]he similarity between two items is preferably measured by determining the number of users that have an interest in both items relative to the number of users that have an interest in either item (e.g., items A and B are highly similar because a relatively large portion of the users that bought one of the items also bought the other item).” (Linden at, 2:65 – 3:3) The larger the number, the greater degree of corresponding one object to another. [Emphasis added] 

wherein the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first vector of the vectors and a second vector of the vectors, the first vector associated with the corresponding content object and the second vector associated with the one of the other content objects; 
Bentolila at, col. 30:60 – col 31:4 teaches how to calculate rating for related objects such as movies and calculating the scores for each different user, which corresponds to relationship indicator expressing a degree to which one of the related content objects belong to one or more of the fuzzy sets, respectively3, he fails to explicitly teach that the relationship information is based, … and the second vector associated with the one of the other content objects.
However, as set forth above Hosea teaches that profiles are treated as n dimensional ratings vectors and further teaches, this limitation by stating that,  “[A] simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (Id., at 10:65 – 11:4) [Emphasis added]  
As set forth above, Linden teaches that in the mappings of items to similar items ("item-to-item mappings"), “[T]he similarity between two items is preferably measured by determining the number of users that have an interest in both items relative to the number of users that have an interest in either item (e.g., items A and B are highly similar because a relatively large portion of the users that bought one of the items also bought the other item).” (Linden at, 2:65 – 3:3) each item (say A or B) can be considered as vector in the n-dimensional vector space taught by Hosea ((See, Hosea at 10:40-47 and at 10:65 – 11”6), and the distance between first vector and the second vector is the number of similar item in A and/or B. 

Reasons to Combine Bentolila, Hosea with Linden
Bentolila by incorporating the clustering algorithm and deriving similarity between vectors associated with the content object in an n-dimensional space method of Hosea as described above (Id.,) and the “item-to- item” mapping method of Linden for the reason that it would be a simple substitution of one known element for another known element to obtain a predictable result. See, in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395. A person of ordinary skill in the art would have been motivated to use the modify Bentolila with the clustering algorithm of Hosea and the relationship content object method of Linden in order to increase the confidence measure for each user and calculate the ideal profile. (Hosea at 11:4-21) 
A person of ordinary skill in the art have ample motivation to do this modification for the reason that it provides recommendations that are associated with similar contents, or similar product and/or advertisement. The combination more efficient and has cost benefits, because it provides the user with additional product information the user might be interested in a more accurate way.    

applying an adaptive recommendation function to identify usage behavior of the user based, at least in part on the relationship information (Bentolila, at col. 3:27-33 teaches that the system is based on probability density function. At col. 7:56-61 teaches that the system is based on a relational knowledge base, at 26, line 47-61 and Fig. 9, teaches the interpretation of the ADS targeting metadata. Hosea  too, at col. 13:7-22 and Fig. 2 and Fig. 6, discloses that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, based on the user's profile and history or based on other users' profiles or histories.”): and

generating an adaptive recommendation in a context of a current system navigation [, access, or activity] using the user interface, or a current activity using the user interface, the generating the adaptive recommendation to help the user navigate through the adaptive system based, at least in part, on the applying the adaptive recommendation function. 

Bentolila at col. 5:18-35 teaches that the TV user’s usage and preferences, that provides behavioral modules for user preference. At col. 19:28-46, teaches that the system provides viewer’s preferred programming order. At col. 20:45-61 teaches the depth of programming predictions presented to the users. 
Hosea also teaches this limitation. He teaches that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.” The recommendation is based on current system navigation, using the user interface or the current activity using the user interface by using the adaptive recommendation function. 
See, Hosea further teaches:
“The embodiment described below is for recommending television programs using iTV, although a similar procedure may be used to generate recommended Web sites or other content within the scope of the invention. In an iTV embodiment, recommendations may be generated whenever the user requests one through the iTV graphical user interface, typically a programming guide. The request is generally made through the use of an input device such as a remote control or a keyboard. Alternatively, recommendations may be automatically generated when the user selects the programming guide with the remote control. In some cases the guide automatically appears when the user turns on the television set. In either embodiment, the recommendation request may be sent to the set top box and the iTV client application layer 20 may forward the request to the matcher component 24 of the client 10.” 


12.	Claim(s) 22, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bentolila (U.S., Pat. No. 8,495,680), in view of Hosea (U.S. Pat. No. 7,979,880), in view of Linden (U.S. Pat. No. 6,266,649), and further in view of Cerrato (U.S., Pat. PUB. No. 2002/0178257).

Regarding claim 22:
The method of claim 21, wherein the user behavior information further comprises user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks, timestamps, or audio content or multimedia web page access.
As set forth above, Bentolila in combination with Hosea discloses all the limitation of claim 21. The combination, while teaches the user behavior with respect to web page access (see Bentolila and the discussion of user’s behavioral information such as channel surfing and user’s program selection (Id., at col. 6:15-36)) fails to teach the user behavior information such as user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks. However Cerrato in the same filed of endeavor teaches wherein the user behavior information further comprises user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks, timestamps (Id., Cerrato at, [0037], [0064] teaches matching incoming clickstream with stored clickstream, and at [0066] teaches observing incoming clickstream over period of time corresponding to time between successive key stroke in the claim and at [0086] and [0088] for the average mouse statistic corresponding to successive mouse click in the claim).
Reasons to Combine Bentolila, Hosea and Linden with Cerrato 
Bentolila with Hosea and incorporate the behavioral data related to clickstream and successive mouse click as taught by Cerrato to the existing surfing behavioral habit as taught by Bentolila, for the reason to more accurately predict the user’s behavior because the user might change his surfing habit but normally does not change his clicking or mouse using habit. 
Bentolila teaches that the user behavior can be related to channel surfing and program selection (Id., at col. 6:15-36), and Cerrato teaches user behavior related to clickstream and mouse statistics and a person of ordinary skill in the art could have had ample motivation to combine the two because, the combination can predict the user’s behavior even if the user changes his surfing habit and by doing this his behavior can be accurately analyzed, increase efficiency and being more cost effective by predicting user’s behavior even if the user changes his surfing habit.      

Regarding claim 31:
As set forth above, Bentolila in combination with Hosea discloses a machine-readable medium having stored thereon a plurality of processor-executable instructions for implementing a function of the adaptive recommendation system as required by claim 30. The combination, while teaches the user behavior with respect to web page access (see Bentolila and the discussion of user’s behavioral information such as channel surfing and user’s program selection (Id., at col. 6:15-36)) fails to teach the user behavior information such as user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks.
However Cerrato in the same filed of endeavor teaches wherein the user behavior information further comprises user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks, timestamps (Id., Cerrato at, [0037], [0064] teaches matching incoming clickstream with stored clickstream, and at [0066] teaches observing incoming clickstream over period of time corresponding to time between successive key stroke in the claim and at [0086] and [0088] for the average mouse statistic corresponding to successive mouse click in the claim).

Reasons to Combine Bentolila and Hosea with Cerrato 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify/program the adapted recommendation system of Bentolila with Hosea and incorporate the behavioral data related to clickstream and successive mouse click as taught by Cerrato to the existing surfing behavioral habit as taught by Bentolila for the reason to more accurately predict the user’s behavior.
Bentolila teaches that the user behavior can be related to channel surfing and program selection (Id., at col. 6:15-36), and Cerrato teaches user behavior related to clickstream and mouse statistics and a person of ordinary skill in the art could have had ample motivation to combine the two because, the combination can predict the user’s behavior even if the user changes his surfing habit and by doing this his behavior can be accurately analyzed.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770. The examiner can normally be reached on Monday to Friday - 7:30 AM to 4:30 PM, Pacific Time. 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
 

Signed:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferee:

/Ovidio Escalante/
Reexamination Specialist

/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the heading for both column are identified as “Claim 1 of the patent, the examiner assuming the second column’s heading is “new Claim 21 in this application.”
        2 See for example, a one-event high preference vote for an action movie, could score lower than a daily average vote for a comedy series. 
        3 See for example, a one-event high preference vote for an action movie, could score lower than a daily average vote for a comedy series.